   Case 18-10001-SMT   Doc 20    Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                                Document Page 1 of 13
The document below is hereby signed.

Signed: November 19, 2018




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    CORNELL STONE                        )     Case No. 17-00564
                                         )     (Chapter 7)
                        Debtor.          )
                                         )
                                         )
    BMW BANK OF NORTH AMERICA,           )
                                         )
                        Plaintiff,       )
                                         )
                  v.                     )     Adversary Proceeding No.
                                         )     18-10001
    CORNELL STONE,                       )
                                         )     Not for Publication in
                        Defendant.       )     West’s Bankruptcy Reporter.

                     MEMORANDUM DECISION AND ORDER DENYING
                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

         The plaintiff, BMW Bank of North America, N.A. (the “Bank”),

    seeks, pursuant to its motion for summary judgment, an entry of a

    judgment against the defendant, Cornell Stone, for $90,217.31,

    with a declaration that the debt is nondischargeable and thus

    unaffected by Stone’s discharge in the bankruptcy case in which

    this adversary proceeding is pursued.          BMW asserts that the debt

    is nondischargeable under 11 U.S.C. §§ 523(a)(2)(A),

    523(a)(2)(B), and 523(a)(6).        For the reasons stated below, the
Case 18-10001-SMT   Doc 20    Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                             Document Page 2 of 13


motion for summary judgment must be denied.

                                        I

                                     FACTS

      The Bank has established the following facts which are not

in genuine dispute.      On August 15, 2016, Stone entered into a

Motor Vehicle Retail Installment Contract (hereinafter the

“Contract”) with Advantage BMW, an automobile dealership in

Texas, for the purchase and financing of a 2016 Cadillac Escalade

motor vehicle.      The Contract required Stone to make monthly

payments in the amount of $1,528.04 for a period of 72 months,

beginning September 29, 2016, and continuing on the 29th day of

each consecutive following month for the prescribed period.                 The

Contract also provided, in pertinent part:

      PROMISE TO PAY . . . By signing this Contract, I choose
      to purchase the Vehicle on credit according to the terms
      of this Contract.     I agree to pay you the Amount
      Financed, Finance Charge, and any other Charges in this
      Contract and other legally permitted charges. I agree to
      make payments according to the Payment Schedule in this
      Contract.

      The Contract provided for Stone to become the owner of the

Cadillac Escalade in exchange for his promises in the Contract.

After the Contract was entered into, Advantage BMW offered the

Contract to the Bank.        In support of the offer, Advantage BMW

submitted to The Bank a BMW Business Application (hereinafter the

“Application”) executed by Stone.           In the Application, Stone

stated he was employed by Cornell Stone Productions as its CEO


                                        2
Case 18-10001-SMT   Doc 20    Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                             Document Page 3 of 13


with gross annual income of $150,000.00 and with other annual

income of $86,000.00 as a government contractor, for total annual

income of $236,000.00, and listed mortgage debt in the amount of

$1,560.00 monthly.     In the Application, Stone further stated

“[t]he information in this application is true and correct to the

best of my knowledge.”        Based upon the income to debt and income

to payment ratios stated by Stone in the Application and based

upon Stone’s promise under the Contract to make payments, the

Bank purchased the Contract from Advantage BMW.1

      The representations in the Application were false.                 Stone’s

total income in calendar year 2015 was $62,305.00.               Stone’s total

income in calendar year 2016 was $74,000.00.             Stone knew he was

purchasing the vehicle for a third party, but never disclosed

that fact to the Bank.        Stone never insured the vehicle.

Although the third party made payments for a while, payments



      1
        Part 1 of the Contract indicated that the Contract may be
transferred by Advantage BMW, as the Seller of the Cadillac
Escalade. Part 11 of the Contract indicated that Advantage BMW
“assigns this Contract to BMW Bank of North America . . . and
acknowledges that the Dealer Agreement in place with Assignee
governs this transaction,” but goes on to state that “Seller
shall not be an agent of Assignee for any purpose.” In other
words, Advantage BMW, not the Bank, became Stone’s initial
creditor by agreeing to let Stone obtain the Cadillac Escalade in
exchange for his promises of repayment, and was not acting on
behalf of the Bank, which merely became an assignee of the debt
via a purchase. In any event, the Bank’s evidence shows that the
assignment referred to in the Contract was not to occur unless
the Bank agreed to purchase the Contract upon being satisfied
with the payment ratios Stone had stated in the Application.


                                        3
Case 18-10001-SMT   Doc 20    Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                             Document Page 4 of 13


under the Contract eventually went into default.              Stone never

made payments to the Bank under the Contract, no one gave him

money to make payments under the Contract, and Stone never

intended to make payments to the Bank pursuant to the Contract

despite his promise to make payments.

       Stone responds that he did not prepare the Application and

the Contract, but his Affidavit filed in opposition to the motion

for summary judgment does not dispute that he signed the

Application and the Contract.         Stone bought the vehicle pursuant

to an arrangement with Brian Guyton whereby Guyton would have his

business take possession of the car and would pay Stone $10,000

in exchange for the use of his credit in the acquisition of the

car.    As stated in Stone’s opposition to the motion for summary

judgment:

       Brian Guyton described to the defendant that his
       business, in conjunction with his business partner,
       Chris   Mayberry,   leased    high-end   automobiles   to
       celebrities. Guyton explained to the defendant that his
       company would purchase the vehicles utilizing the
       defendant’s credit and when [sic] then lease the vehicles
       to celebrities. It was explained to the defendant that
       the automobile payments would be made by his company from
       the gross receipts of the “Celebrity leases.”          In
       exchange for the use of his credit, Brian Guyton promised
       to pay the defendant $10,000.00.

       . . .

            On or about August 15, 2016, Brian Guyton arranged
       for the defendant to travel by airplane, to Houston,
       Texas. Brian Guyton paid for airfare and hotel
       accommodations. After arriving to Houston, Texas, the
       defendant was taken to Advantage BMW where he met Martin
       Mouton, the Internet Sales Advisor for the Car

                                        4
Case 18-10001-SMT   Doc 20    Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                             Document Page 5 of 13


      Dealership.

           Defendant Cornell Stone was immediately ushered into
      a room to sign and execute documents. The Motor Vehicle
      Retail Installment Contract application was prepared
      before the arrival of the defendant and without his
      knowledge. The defendant did not supply any of the
      information that was contained in the application. The
      defendant was told that it did not matter and he only
      needed to sign the contract to get his funds.

Oppos. at 1-2.      Stone further notes:

      Martin Mouton of Advantage BMW was aware that Brian
      Guyton was taking possession of the automobiles. All car
      payments were to be made by Brian Guyton pursuant to the
      terms of the agreement. Brian Guyton made payments but
      eventually defaulted on the payments to BMW.

Oppos. at 2.    In his Affidavit filed with the opposition, Stone

states:

      6.   When I questioned the information in the documents,
           I was told by Martin Mouton that everything would
           be fine.

      7.   I was told to sign the documents in order to get
           the money Brian Guyton promised me.

      The Bank seeks a judgment for $90,217.31, plus an award of

reasonable attorneys’ fees and costs.           The defendant’s opposition

does not dispute the existence of this as a debt he owes if it is

nondischargeable, and only disputes that the debt is

nondischargeable.

                                       II

                                   STANDARD

      “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the


                                        5
Case 18-10001-SMT   Doc 20     Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                              Document Page 6 of 13


movant is entitled to judgment as a matter of law.”                Fed. R. Civ.

P. 56(a).    An issue of fact is genuine “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.”    Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986).

When reviewing disputes of fact, the court looks at the facts in

the light most favorable to the nonmoving party, looking at all

reasonable inferences.         Id. at 255.     However, it is insufficient

for the nonmoving party to show some factual dispute.                Id. at

247.    “Only disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry

of summary judgment.”        Id. at 248.

       The moving party has the burden to show that there is no

genuine dispute and the court should look at the moving party’s

papers critically.     Washington v. Cameron, 411 F.2d 705, 710

(D.C. Cir. 1969).     To meet this burden, the moving party “must

show that the nonmoving party ‘fail[ed] to make a showing

sufficient to establish the existence of an element essential to

that party’s case, and on which that party will bear the burden

of proof at trial.’”         Dormu v. District of Columbia, 795 F. Supp.

2d 7, 17 (D.D.C. 2011) (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986)).

       “Once the moving party has made an adequate showing that a

fact cannot be disputed, the burden shifts to the party opposing

summary judgment to ‘set forth specific facts showing that there


                                         6
Case 18-10001-SMT   Doc 20    Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                             Document Page 7 of 13


is a genuine issue for trial.’”             Ames v. Nielsen, 286 F. Supp. 3d

70, 78 (D.D.C. 2017) (quoting Anderson, 477 U.S. at 250).                 In

responding to a motion for summary judgment, a defendant may not

rely on the allegations of his answer.             Grimes v. District of

Columbia, 794 F.3d 83, 94 (D.C. Cir. 2015).             “To defeat a motion

for summary judgment, the non-moving party must offer more than

mere unsupported allegations or denials.”             Dormu, 795 F. Supp. 2d

at 17.     “Instead, the non-moving party must provide affidavits or

other competent evidence setting forth specific facts showing

that there is a genuine issue for trial.”             Id.

                                      III

                                   ANALYSIS

      A.    Nondischargeability Under § 523(a)(2)(A) - Actual Fraud

      Under 11 U.S.C. § 523(a)(2)(A), a debt is nondischargeable

if it is a debt:

      for money, property, services, or an extension, renewal,
      or refinancing of credit, to the extent obtained by—

                 (A) false pretenses, a false representation,
            or actual fraud, other than a statement respecting
            the debtor’s or an insider’s financial condition.

Stone’s debt is a debt for property he obtained from Advantage

BMW, not the Bank.     The Bank must show that Stone incurred the

debt, via “false pretenses, a false representation, or actual

fraud,” in obtaining the Cadillac Escalade from Advantage BMW.

The Bank, as holder of the debt via an assignment, must satisfy

the elements of common law fraud to establish its claim is

                                        7
Case 18-10001-SMT   Doc 20    Filed 11/19/18 Entered 11/19/18 17:12:25    Desc Main
                             Document Page 8 of 13


nondischargeable pursuant to 11 U.S.C. § 523(a)(2)(A).                   Field v.

Mans, 516 U.S. 59, 69 (1995).         The elements of common law fraud

are: “(1) false representation, (2) knowledge that the

representation was false, (3) intent to deceive, (4) justifiable

reliance on the representation, and (5) proximate cause of

damages.”   Nunnery v. Roundtree, 478 F.3d 215, 218 (4th Cir.

2007).   To establish nondischargeability under § 523(a)(2) when

the debt was incurred incident to obtaining property in a sale,

the “[p]laintiff has the burden of proving at the time of the

alleged false representation that the original seller, . . .

relied on Debtor’s representation when extending funds.”                   Wells

Fargo v. Smith (In re Smith), No. 07-06242, 2008 WL 7880897, at *

4 (N.D. Ga. 2008); see also McClellen v. Cantrell, 217 F.3d 890,

896 (7th Cir. 2000) (Ripple, J., Concurring) (“The language

‘obtained by’ clearly indicates that the fraudulent conduct

occurred at the inception of the debt, i.e., the debtor committed

a fraudulent act to induce the creditor to part with his money or

property.”); Bombadier Capital, Inc. v. Dobek (In re Dobek), 278

B.R. 496, 508 (Bankr. N.D. Ill. 2002) (“For purposes of Section

523(a)(2), however, the timing of the fraud and the elements to

prove fraud focus on the time when the lender . . . made the

extension of credit to the Debtor.”).

      The Bank has successfully shown that it justifiably relied

on Stone’s misrepresentation in purchasing the Contract; however,


                                        8
Case 18-10001-SMT    Doc 20     Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                               Document Page 9 of 13


the Bank has provided no evidence to show that Advantage BMW

justifiably relied on Stone’s misrepresentation.                The debt was

incurred in Stone’s obtaining the Cadillac Escalade from

Advantage BMW, and the pertinent reliance (or lack thereof) on

Stone’s false representations is that of Advantage BMW, not the

reliance of the Bank, which was merely an assignee of the debt

after Stone incurred the debt by acquiring the Cadillac Escalade

from Advantage BMW.       Accordingly, the Bank has not shown that it

is entitled to judgment as a matter of law, and the motion for

summary judgment cannot be granted.

      B.      Nondischargeability under § 523(a)(2)(B)

      The Bank’s claim under § 523(a)(2)(B) fails for the same

reasons as its § 523(a)(2)(A) claim.             The elements of

§ 523(a)(2)(B) are the existence of a debt

      for money, property, services, or an extension, renewal,
      or refinancing of credit, to the extent obtained by—

      . . .

              (B)   use of a statement in writing—

                         (i)     that is materially false;

                         (ii) respecting    the    debtor’s                or
                    an insider’s financial condition;

                         (iii) on which the creditor to whom the
                    debtor is liable for such money, property,
                    services, or credit reasonably relied; and

                         (iv) that the debtor caused to be made or
                    published with intent to deceive[.]

      Under this provision, the Bank must show that Stone incurred

                                          9
Case 18-10001-SMT   Doc 20    Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                             Document Page 10 of 13


the debt to Advantage BMW in obtaining the Cadillac Escalade via

use of a materially false written statement reasonably relied on

by Advantage BMW.     See Pazdzierz v. First American Title Ins. Co.

(In re Pazdzierz), 718 F.3d 582, 590 (6th Cir. 2013); Boyajian v.

New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1091 (9th Cir.

2009); FDIC v. v. Meyer (In re Meyer), 120 F.3d 66, 70 (7th Cir.

1997).     As already noted above, the Bank has not even established

that Advantage BMW justifiably relied on Stone’s

misrepresentations, a standard that is lower than reasonable

reliance.    In re Dobek, 278 B.R. at 508 (“[j]ustifiable reliance

is a less demanding standard than reasonable reliance and

requires only that the creditor did not ‘blindly [rely] upon a

misrepresentation the falsity of which would be patent to him if

he had utilized his opportunity to make a cursory examination or

investigation.’” (quoting Field v. Mans, 516 U.S. 59, 71 (1995)).

Accordingly, the Bank has not met its burden to show reasonable

reliance, let alone any reliance at all, in Stone’s obtaining

credit from Advantage BMW to obtain the Cadillac Escalade and the

motion for summary judgment cannot be granted.

      C.    Nondischargeability Under § 523(a)(6)

      The Bank contends that the debt is nondischargeable under 11

U.S.C. § 523(a)(6) which provides that a debtor shall not be

discharged from a debt “for willful and malicious injury by the

debtor to another entity or to the property of another entity.”


                                       10
Case 18-10001-SMT   Doc 20    Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                             Document Page 11 of 13


Willful and malicious are distinct elements that must be proven

separately.   Econ. Dev. Growth Enters. Corp. v. McDermott (In re

McDermott), 434 B.R. 271, 282 (Bankr. N.D.N.Y. 2010).

      Under § 523(a)(6), “[t]he word ‘willful’ . . . modifies the

word ‘injury,’ indicating that nondischargeability takes a

deliberate or intentional injury, not merely a deliberate or

intentional act that leads to injury.”            Kawaauhau v. Geiger, 523

U.S. 57, 61 (1998) (emphasis in original).             To prove willfulness,

“[t]he plaintiff must show either that the defendant intended to

cause the injury itself or that the defendant acted intentionally

and the act in question was certain or substantially certain to

result in the injury.”        Pah Co. v. Eliopoulos (In re Eliopoulos),

No. 11–02657, 2013 WL 3941380, at *3 (Bankr. S.D. Fla. July 29,

2013).

      An injury is malicious “if it was wrongful and without just

cause or excuse, even in the absence of personal hatred, spite or

ill-will.”    Old Republic Nat'l Title Ins. Co. v. Levasseur (In re

Levasseur), 737 F.3d 814, 818 (1st Cir. 2013) (quoting Printy v.

Dean Witter Reynolds, Inc., 110 F.3d 853, 859 (1st Cir. 1997)).

An action is considered “malicious” if it is taken “in conscious

disregard of one’s duties without just cause or excuse.”                 In re

Thirtyacre, 36 F.3d 697, 700 (7th Cir. 1994) (citations omitted).

“A breach of contract is not ‘willful and malicious conduct’

under § 523(a)(6) unless accompanied by conduct that would give


                                       11
Case 18-10001-SMT   Doc 20    Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                             Document Page 12 of 13


rise to a tort action under state law.”            Lockerby v. Sierra, 535

F.3d 1038, 1044 (9th Cir. 2008).

      “Section 523(a)(6) does not encompass ‘situations in which

an act is intentional, but injury is unintended, i.e., neither

desired nor in fact anticipated by the debtor.’”              Dobek, 278 B.R.

at 511 (quoting Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998)).

“Thus injuries inflicted by the Debtor’s negligent or reckless

actions do not fall within the boundaries of 523(a)(6).”                 Id.

      The Bank has not put forth evidence sufficient to show that

Stone intended that Advantage BMW (in whose shoes the Bank stands

as assignee) would suffer any injury.            Even though Stone did not

make any payments, and never intended to make payments, Stone’s

affidavit asserts that he believed that Guyton would make the

monthly payments.     Stone did not make payments of insurance for

the vehicle, but there is nothing to indicate that Stone

understood that insurance was not being paid by Guyton or that,

if he knew that insurance was not being paid, he intended by not

paying insurance to inflict injury on the Bank.              Failure to pay

insurance premiums would not necessarily produce harm and thus is

not a basis for § 523(a)(6) nondischargeability even though there

was a duty to protect the Bank by paying insurance premiums.                   See

In re Druen, 121 B.R. 509, 512–13 (Bankr. W.D. Ky. 1991).                 This

is especially so in light of the Bank’s right to declare a

default and repossess the vehicle if insurance was not kept in


                                       12
Case 18-10001-SMT                                                                               Doc 20    Filed 11/19/18 Entered 11/19/18 17:12:25   Desc Main
                                                                                                         Document Page 13 of 13


place.                                                Furthermore, the Bank asserts that Stone’s fraud is

sufficient to establish willful and malicious acts, but as

already discussed above, the claim of fraud has not been

established.                                                                        Accordingly, the court cannot grant summary

judgment on the Bank’s claim under § 523(a)(6).

                                                                                                                   IV

                              For all those reasons, it is

                              ORDERED that the Plaintiff’s Motion for Summary Judgment

(Dkt. No. 16) is DENIED.

                                                                                                                              [Signed and dated above.]

Copies to: Recipients of e-notifications of filings.




R:\Common\TeelSM\TTD\Orders\MSJ\Memorandum Decision and Order Denying MSJ_BMW v. Stone_v8.wpd
                                                                                                                   13
